J-A04030-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

A.D.W.,                                   :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                 Appellant                :
                                          :
                    v.                    :
                                          :
L.A.K.,                                   :
                                          :
                 Appellee                 :    No. 1232 WDA 2014

                 Appeal from the Order Entered July 14, 2104
              in the Court of Common Pleas of Jefferson County,
                    Civil Division, at No(s): 560-2013 C.D.

A.D.W.,                                   :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                 Appellant                :
                                          :
                    v.                    :
                                          :
L.A.K.,                                   :
                                          :
                 Appellee                 :    No. 1464 WDA 2014

                Appeal from the Order Entered August 28, 2104
              in the Court of Common Pleas of Jefferson County,
                    Civil Division, at No(s): 560-2013 C.D.

BEFORE:     BOWES, OLSON, and STRASSBURGER,* JJ.

CONCURRING AND DISSENTING MEMORANDUM BY STRASSBURGER, J.:
                                      FILED APRIL 10, 2015

      I agree with the learned Majority’s well-written disposition of Mother’s

substantive claims. However, I write separately to note that, given Mother’s

willful noncompliance with the trial court’s orders and absence from the

jurisdiction, I would decline to consider her appeal in the first instance. In



*Retired Senior Judge assigned to the Superior Court.
J-A04032-15


my view, similar to a fugitive from the law, Mother has by her actions

forfeited her right to appellate review. See Pa.R.A.P. 1972(a)(6) (permitting

this Court, upon motion of either party, to continue generally or quash an

appeal where the appellant is a fugitive).   Accordingly, I would quash this

appeal.




                                    -2-